Case 3:18-cv-00767-GNS-CHL Document 43 Filed 04/06/21 Page 1 of 2 PageID #: 591




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION
                       CIVIL ACTION NO. 3:18-CV-00767-GNS-CHL


 CHRISTINA CROSS,                                                                     Plaintiff,

 v.

 DENTAL ASSISTING ACADEMY OF LOUISVILLE, LLC,                                       Defendant.

                                             ORDER

         Before the Court is the Parties’ Joint Proposed Amended Scheduling Order. (DN 40.)

 Having reviewed the same, including the different proposals of the Parties in the event Plaintiff’s

 pending Motion to Quash (DN 39) is denied, the Court sets the schedule below for the remainder

 of this action.

         As to Plaintiff’s request to reset the deadline to amend pleadings, the Court declines to

 reset that deadline at this time as it is unclear from the Parties’ proposal whether they are in

 agreement as to that point. However, a party can still seek leave to amend past the deadline for

 doing so where an appropriate showing is met. See Leary v. Daeschner, 349 F.3d 888, 909 (6th

 Cir. 2003) (nothing that in considering a request to amend a complaint past the deadline set for

 amending pleadings, “a plaintiff must first show good cause under Rule 16(b) for failure earlier to

 seek leave to amend before a court will consider whether amendment is proper under Rule

 15(a)”). Given that the Parties indicated they had agreed Defendant would notify Plaintiff as to

 whether it objected to Plaintiff’s motion within five days of its receipt, the Court will direct

 the Parties to jointly advise the Court as set forth below if Defendant objects to Plaintiff’s

 Motion for Leave to File Amended Complaint (DN 41). If so, the Court will take up that motion

 when it is ripe.
Case 3:18-cv-00767-GNS-CHL Document 43 Filed 04/06/21 Page 2 of 2 PageID #: 592




         Accordingly,

         IT IS HEREBY ORDERED as follows:

         (1)         The Parties shall complete all discovery no later than forty-five (45) days following

 a ruling on Plaintiff’s pending Motion to Quash (DN 39).

         (2)         The Parties shall file all dispositive motions, including any motions related to the

 admissibility of expert testimony pursuant to Fed. R. Evid. 702 (Daubert motions), no later than

 seventy-five (75) days following a ruling on Plaintiff’s pending Motion to Quash (DN 39).

         (3)         On or before April 9, 2021, the Parties shall jointly contact the undersigned’s Case

 Manager, Theresa Burch, via e-mail at theresa_burch@kywd.uscourts.gov and advise whether

 Defendant plans to object to Plaintiff’s Motion for Leave to File Amended Complaint (DN 41).




 cc: Counsel of record
     April 6, 2021




                                                       2
